 
EXHIBIT 10.1

 
AMENDMENT TO THE MANAGEMENT AGREEMENT
 
This AMENDMENT dated as of the 1st day of January, 2012, to the AMENDED AND
RESTATED MANAGEMENT AGREEMENT made as of the 29th day of April, 2011, among
CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
ABINGDON FUTURES FUND L.P., a New York limited partnership (the “Partnership”)
and WINTON CAPITAL MANAGEMENT LIMITED, a United Kingdom company (the “Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, CMF, the Partnership and the Advisor wish to amend the Amended and
Restated Management Agreement dated as of April 29, 2011, to increase the amount
of leverage used to manage the Partnership’s assets.
 
NOW, therefore, the parties agree as follows:
 
1. The first sentence of Paragraph 1(c) shall be deleted and replaced by the
following:
 
The allocation of the Partnership’s assets to the Advisor will be made to the
Program as described in the Disclosure Document, provided that CMF and the
Partnership agree that the amount of leverage applied to the assets of the
Partnership allocated to the Advisor by CMF shall be up to (but not in excess
of) 1.5 times the assets of the Partnership allocated to the Advisor by CMF (the
“Trading Level”), unless otherwise agreed by the parties hereto in writing.  The
Advisor shall trade the Partnership’s assets on the basis of the Trading Level.
 
2. In all other respects the Management Agreement remains unchanged and of full
force and effect.
 
THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
CERES MANAGED FUTURES LLC




By  /s/  Walter Davis                                              
Walter Davis
President


ABINGDON FUTURES FUND L.P.


By:  Ceres Managed Futures LLC
(General Partner)




By  /s/ Walter Davis                                            
Walter Davis
President




WINTON CAPITAL MANAGEMENT LIMITED




By  /s/  Rajeev Patel                                            
Rajeev Patel
Director, Winton Capital Management Limited


 
 
-2-

 